DETAILED ACTION
This FINAL action is in response to Application No. 17/602,243 originally filed 10/07/2021. The amendment presented on 09/28/2022 which provides amendments to claims 1, 3, 4, and 6-7 and cancels claim 2 is hereby acknowledged. Currently Claims 1 and 3-7 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Objections
The claims were previously objected to for minor informalities. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this objection and consequently the previous objection is now hereby withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai et al. U.S. Patent Application Publication No. 2008/0100605 A1 hereinafter Shirai in view of Ito U.S. Patent Application Publication No. 2016/0240160 A1 hereinafter Ito.

Consider Claim 1:
	Shirai discloses a display driver that drives a display device including a plurality of data lines and a demultiplexer, (Shirai, See Abstract.)
	 the demultiplexer including a plurality of first switches connected respectively to the plurality of data lines, a series of driving voltages including a plurality of driving voltages being supplied to the demultiplexer via a single wiring, the demultiplexer supplying the plurality of driving voltages respectively to the respective plurality of data lines via the plurality of first switches, the display driver comprising: (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	a voltage multiplexing part that generates the series of driving voltages and outputs the series of driving voltages from an output terminal of the voltage multiplexing part; (Shirai, [0058-0059], “[0058] The gradation voltage generating circuit 14 supplies a gradation voltage V.sub.g corresponding to each of the gradations of the pixel 3, to each of the D/A converters 15. When each of the pixel data X.sub.Ri, X.sub.Gi and X.sub.Bi is a k-bit data, the number of gradations that the pixel 3 can take is 2.sup.k. In this case, the gradation voltage V.sub.g having 2.sup.k different voltage levels is supplied to the D/A converter 15.”)
	an output switch that connects the output terminal of the voltage multiplexing part to the single wiring; (Shirai, [0063], “The direct switch 18 has a function for switching the connection between the D/A converter 15 and the output node S in response to control signals DIRECTSW1 and DIRECTSW2.”)
	 a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring. (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	Shirai however does not appear to specify a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring only during a second period one by one such that two data lines are simultaneously connected to the single wiring only during a first period; and an output controller that controls the output switch to cut off a connection between the output terminal of the voltage multiplexing part and the single wiring during the first period.
	Ito however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to have a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring only during a second period one by one such that two data lines are simultaneously connected to the single wiring only during a first period; and an output controller that controls the output switch to cut off a connection between the output terminal of the voltage multiplexing part and the single wiring during the first period. (Ito, [0054], “Hereinafter, similarly, since the control circuit 40 makes the selection signal S3 active at the timing t5, a period in which the selection signal S3 becomes active is longer than a period T12 in the related art which is illustrated in FIG. 8, and the period becomes a period T5 as illustrated in FIG. 4. As a result, an overlapping period T4 in which both the selection signals S2 and S3 become active is generated. In addition, since the control circuit 40 makes the selection signal S4 active at timing t6, a period in which the selection signal S4 becomes active is longer than a period T13 in the related art which is illustrated in FIG. 8, and the period becomes a period T7 as illustrated in FIG. 4. As a result, an overlapping period T6 in which both the selection signals S3 and S4 become active is generated.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide overlapping period of the signals controlling the switches in the demultiplexer as this was a technique known in view of Ito and would have been utilized for the purpose of it is possible to sufficiently secure the application time of the image signal with respect to the pixel without increasing the data line driving circuit, even when resolution of the electro-optical panel is set to be high. As a result, it is possible to improve the image quality of the electro-optical panel. (Ito, [0055])
Consider Claim 3:
	Shirai discloses the display driver according to claim 1, wherein the voltage multiplexing part includes: a time-division multiplexing part that performs time-division multiplexing of a plurality of gradation voltages representing a voltage corresponding to a luminance level of each pixel to generate a series of gradation voltages; and an amplifier connected between the second switch and the time-division multiplexing part, the amplifier amplifying the series of gradation voltages to output the series of driving voltages. (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
Consider Claim 6:
	Shirai discloses a display apparatus comprising: (Shirai, See Abstract.)
	a display device that includes a plurality of data lines and a demultiplexer, (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	the demultiplexer including a plurality of first switches connected respectively to the respective plurality of data lines, a series of driving voltages including a plurality of driving voltages being supplied to the demultiplexer via a first single wiring, the demultiplexer supplying the plurality of driving voltages respectively to the respective plurality of data lines via the plurality of first switches; and (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	a display driver that includes: a voltage multiplexing part generating the series of driving voltages and outputting the series of driving voltages from an output terminal of the voltage multiplexing part; (Shirai, [0058-0059], “[0058] The gradation voltage generating circuit 14 supplies a gradation voltage V.sub.g corresponding to each of the gradations of the pixel 3, to each of the D/A converters 15. When each of the pixel data X.sub.Ri, X.sub.Gi and X.sub.Bi is a k-bit data, the number of gradations that the pixel 3 can take is 2.sup.k. In this case, the gradation voltage V.sub.g having 2.sup.k different voltage levels is supplied to the D/A converter 15.”)
	 an output switch that connects the output terminal of the voltage multiplexing part to the single wiring; (Shirai, [0063], “The direct switch 18 has a function for switching the connection between the D/A converter 15 and the output node S in response to control signals DIRECTSW1 and DIRECTSW2.”)
	a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring. (Shirai, [0053], “The demultiplexer 5 in the liquid crystal display panel 1 is composed of time divisional switches 5.sub.R, 5.sub.G and 5.sub.B formed from the TFTs. The time divisional switch 5.sub.Ri is connected between the data line DR.sub.i and the output node S.sub.i of the data driver IC 6 and turned on or off in response to a control signal RSW sent from the data driver IC 6. Similarly, the time divisional switches 5.sub.Gi and 5.sub.Bi are connected between the data lines DG.sub.i and DB.sub.i and the output node S.sub.i, respectively, and turned on or off in response to control signals GSW and BSW sent from the data driver IC 6, respectively.”)
	Shirai however does not appear to specify a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring only during a second period one by one such that two data lines are simultaneously connected to the single wiring only during a first period; and an output controller that controls the output switch to cut off a connection between the output terminal of the voltage multiplexing part and the single wiring during the first period.
	Ito however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to have a demultiplexer controller that controls the demultiplexer to sequentially connect each of the plurality of data lines to the single wiring only during a second period one by one such that two data lines are simultaneously connected to the single wiring only during a first period; and an output controller that controls the output switch to cut off a connection between the output terminal of the voltage multiplexing part and the single wiring during the first period. (Ito, [0054], “Hereinafter, similarly, since the control circuit 40 makes the selection signal S3 active at the timing t5, a period in which the selection signal S3 becomes active is longer than a period T12 in the related art which is illustrated in FIG. 8, and the period becomes a period T5 as illustrated in FIG. 4. As a result, an overlapping period T4 in which both the selection signals S2 and S3 become active is generated. In addition, since the control circuit 40 makes the selection signal S4 active at timing t6, a period in which the selection signal S4 becomes active is longer than a period T13 in the related art which is illustrated in FIG. 8, and the period becomes a period T7 as illustrated in FIG. 4. As a result, an overlapping period T6 in which both the selection signals S3 and S4 become active is generated.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide overlapping period of the signals controlling the switches in the demultiplexer as this was a technique known in view of Ito and would have been utilized for the purpose of it is possible to sufficiently secure the application time of the image signal with respect to the pixel without increasing the data line driving circuit, even when resolution of the electro-optical panel is set to be high. As a result, it is possible to improve the image quality of the electro-optical panel. (Ito, [0055])
Allowable Subject Matter
Claim 4-5 and 7 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2023. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626